DUCTS WITH INFORMATION MODULES AND METHODS OF USE AND MANUFACTURE THEREOF

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 7-14, and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grimsley et al. (US 2005/0224124).
Regarding claim 1, Grimsley et al. teach a method comprising: heating a material (plastic material of sheath 201); depositing the material over a duct (any of microducts 202) and a housing (either of the adjacent microducts 202), wherein the duct 202 supports the housing 202 (Abstract; Fig. 1a-2b; [0052-0053, 0058]); allowing the material to cool such that the material constricts and thereby secures the housing 202 to the duct 202 (Fig. 1a-2b; [0054]).
Regarding claim 2, the material, the housing 202, and the duct 202 define an open area through which a fluid is capable of flowing past the housing (Fig. 2a-b).
Regarding claim 3, the material includes a plastic [0053].
Regarding claim 7, the material defines a trough (i.e., open space between the duct 202 and housing 202) (Fig. 2a-b).
Regarding claim 8, the trough extends longitudinal to the duct 202 (Fig. 2a-b).
Regarding claim 9, the trough extends lateral to the duct 202 (Fig. 2a-b).
Regarding claim 10, the trough avoids contact with the duct 202 such that an open area is defined between the trough and the duct 202 (Fig. 2a-b).
Regarding claim 11, Grimsley et al. teach a method comprising: heating a material (plastic material of sheath 201); depositing the material over a duct (any of microducts 202) and a plurality of housings (the adjacent microducts 202), wherein the duct 202 supports the housings 202 (Abstract; Fig. 1a-2b; [0052-0053, 0058]); allowing the material to cool such that the material constricts and thereby secures the housings 202 to the duct 202 (Fig. 1a-2b; [0054]).
Regarding claim 12, the housings 202 extend along a plane that is longitudinal to the duct 202 and that passes through the housings 202 (Fig. 2a-b).
Regarding claim 13, the material, at least one of the housings 202, and the duct 202 define an open area through which a fluid is capable of flowing past the at least one of the housings 202 (Fig. 2a-b).
Regarding claim 14, the material includes a plastic [0053].
Regarding claim 17, the material defines a trough (i.e., open space between the duct 202 and housing 202) (Fig. 2a-b).
Regarding claim 18, the trough extends longitudinal to the duct 202 (Fig. 2a-b).
Regarding claim 19, the trough extends lateral to the duct 202 (Fig. 2a-b).
Regarding claim 20, the trough avoids contact with the duct 202 such that an open area is defined between the trough and the duct 202 (Fig. 2a-b).
Regarding claim 21, the trough extends between the housings 202 (Fig. 2a-b).

Claim Rejections—35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimsley et al. as applied to claims 1-3, 7-14, and 17-21 above, and further in view of either one of Hu et al. (US 2011/0021069) or Katsumata et al. (US 2006/0070766).
Regarding claim 4, Grimsley et al. do not specifically teach that the material includes a dye.  However, it is well known in the art to incorporate a dye into the plastic material of electrical or data cable sheaths for aesthetic reasons or to facilitate identification of the cable, as evidenced by Hu et al. (Abstract; Fig. 2; [0037]) or Katsumata et al. (Abstract; Fig. 1; [0020-0022]).  Thus, it would have been obvious to one of ordinary skill in the art to provide a dye with the material of Grimsley et al. to achieve these advantages.
Regarding claim 15, Grimsley et al. do not specifically teach that the material includes a dye.  However, it is well known in the art to incorporate a dye into the plastic material of electrical or data cable sheaths for aesthetic reasons or to facilitate identification of the cable, as evidenced by Hu et al. (Abstract; Fig. 2; [0037]) or Katsumata et al. (Abstract; Fig. 1; [0020-0022]).  Thus, it would have been obvious to one of ordinary skill in the art to provide a dye with the material of Grimsley et al. to achieve these advantages.

Claims 5-6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimsley et al. as applied to claims 1-3, 7-14, and 17-21 above, and further in view of either one of Aguren (US 2010/0080554) or Sauer et al. (US 2007/0292137).
Regarding claim 5, Grimsley et al. do not specifically teach that the housing 202 includes a transmitter.  However, it is well known in the art to incorporate transmitters into electrical or data cables, for instance in order to monitor that the cable is functioning properly or to provide radio-over-fiber communications via the cable, as evidenced by Aguren (Abstract; Fig. 1A; [0043]) and Sauer et al. (Abstract; Fig. 1; [0034-0035]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the housing 202 of Grimsley et al. with a transmitter to achieve these advantages.
Regarding claim 5, it is well known in the art to incorporate transmitters configured for a wireless radio transmission into electrical or data cables, for instance in order to monitor that the cable is functioning properly or to provide radio-over-fiber communications via the cable, as evidenced by Aguren (Abstract; Fig. 1A; [0043]) and Sauer et al. (Abstract; Fig. 1; [0034-0035]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the housing 202 of Grimsley et al. with a transmitter configured for a wireless radio transmission to achieve these advantages.
Regarding claim 5, Grimsley et al. do not specifically teach that at least one of the housings 202 includes a transmitter configured for a wireless radio transmission.  However, it is well known in the art to incorporate transmitters configured for a wireless radio transmission into electrical or data cables, for instance in order to monitor that the cable is functioning properly or to provide radio-over-fiber communications via the cable, as evidenced by Aguren (Abstract; Fig. 1A; [0043]) and Sauer et al. (Abstract; Fig. 1; [0034-0035]).  Thus, it would have been obvious to one of ordinary skill in the art to provide at least one of the housings 202 of Grimsley et al. with a transmitter configured for a wireless radio transmission to achieve these advantages.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pieslak et al. (US 2008/0271832) and Kunik (EP 1 884 811) teach methods found relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745